 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NICHOLAS PATRICK,                                   No. 2:17-cv-1205 KJM CKD P
12                      Plaintiff,
13          v.                                           ORDER
14   PIERCE, et al.,
15                      Defendants.
16

17          Plaintiff, a former state prisoner proceeding pro se, has filed a motion requesting an

18   extension of time to complete discovery and the appointment of counsel. (ECF No. 41.)

19          Discovery in this matter closed on June 7, 2019, and any requests for discovery pursuant to

20   Federal Rules of Civil Procedure 31 (deposition by written question), 33 (interrogatories), 34

21   (production of documents), or 36 (admissions) were to have been served no later than April 8, 2019.

22   (ECF No. 25 at 5.) Plaintiff’s conclusory assertion that his disability “hinders Plaintiff from normal

23   functioning” fails to explain why he did not seek an extension of time prior to the close of discovery

24   or to demonstrate sufficient cause to warrant the re-opening of discovery. (ECF No. 41 at 1.)

25   Furthermore, he fails to explain what discovery he needs additional time to complete, how much time

26   he requires, and why he was unable to complete discovery in the time provided. The motion will

27   therefore be denied.

28   ////
                                                        1
 1             Plaintiff has also requested appointment of counsel. The United States Supreme Court has

 2   ruled that district courts lack authority to require counsel to represent indigent prisoners in § 1983

 3   cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional

 4   circumstances, the district court may request the voluntary assistance of counsel pursuant to 28

 5   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

 6   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 7             “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

 8   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

 9   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

10   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

11   of demonstrating exceptional circumstances is on the plaintiff. Id. Plaintiff’s conclusory

12   assertion that his disability prevents him from functioning normally also fails to establish the

13   extraordinary circumstances necessary to warrant the appointment of counsel. Though he has

14   provided documentation verifying that he is disabled, there is no indication as to how that

15   disability prevents him from proceeding without representation, and plaintiff has shown himself

16   capable of articulating his claims without assistance up to this point. The motion for appointment

17   of counsel will therefore be denied.

18             Plaintiff is reminded that he is obligated to respond to defendants’ pending motion for

19   summary judgment. (ECF No. 39.) The response is currently due by August 14, 2019, and the

20   hearing is scheduled for August 28, 2019, at 10:00 a.m. in Courtroom 24. Failure to respond to
21   the motion will result in a recommendation that this case be dismissed for failure to prosecute.

22             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for an extension of time

23   and appointment of counsel (ECF No. 41) is denied.

24   Dated: July 30, 2019
                                                        _____________________________________
25
                                                        CAROLYN K. DELANEY
26                                                      UNITED STATES MAGISTRATE JUDGE

27

28   13:patr1205.eot

                                                        2
